 



Exhibit 10.2
SFSB, INC.
2005 RECOGNITION AND RETENTION PLAN
1. Establishment of the Plan
     SFSB, Inc. hereby establishes the SFSB, Inc. 2005 Recognition and Retention
Plan (the “Plan”) upon the terms and conditions hereinafter stated in the Plan.
2. Purpose of the Plan
     The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing Key Employees and Outside Directors of the Company and
its Affiliates, including Slavie Federal Savings Bank, upon whose judgment,
initiative and efforts the successful conduct of the business of the Company and
its Affiliates largely depends, with compensation for their contributions to the
Company and its Affiliates and an additional incentive to perform in a superior
manner, as well as to attract people of experience and ability.
3. Definitions
     The following words and phrases when used in this Plan with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below. Wherever appropriate, the masculine pronoun shall
include the feminine pronoun and the singular shall include the plural:
     “Affiliate” means any “parent corporation” or “subsidiary corporation” of
the Company or the Bank, as such terms are defined in Section 424(e) and (f),
respectively, of the Code, or a successor to a parent corporation or subsidiary
corporation.
     “Award” means the grant by the Committee of Restricted Stock, as provided
in the Plan.
     “Bank” means Slavie Federal Savings Bank, or a successor corporation.
     “Beneficiary” means the person or persons designated by a Recipient to
receive any benefits payable under the Plan in the event of such Recipient’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, his estate.

 



--------------------------------------------------------------------------------



 



     “Board” or “Board of Directors” means the Board of Directors of the Company
or an Affiliate, as applicable. For purposes of Section 4 of the Plan, “Board”
shall refer solely to the Board of the Company.
     “Cause” means personal dishonesty, incompetence, willful misconduct, any
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, or the willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or a final cease-and-desist
order, any of which results in a material loss to the Company or an Affiliate.
     “Change in Control” means a transaction:
     (i) that would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); or
     (ii) that results in a Change in Control of the Bank or the Company within
the meaning of the Home Owners’ Loan Act, as amended (“HOLA”), and applicable
rules and regulations promulgated thereunder, as in effect at the time of the
Change in Control; or
     (i) in which:

  (a)   any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or     (b)   individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (b), considered as though he were a member of the Incumbent Board;
or     (c)   a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or

 



--------------------------------------------------------------------------------



 



  (d)   a proxy statement soliciting proxies from stockholders of the Company,
by someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the Plan are to be
exchanged for or converted into cash or property or securities not issued by the
Company; or     (e)   a tender offer is made for 25% or more of the voting
securities of the Company and the shareholders owning beneficially or of record
25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

     Notwithstanding anything in this subsection to the contrary, a change in
control shall not be deemed to have occurred in the event of a conversion of the
Company’s or the Bank’s mutual holding company to stock form, or in connection
with any reorganization used to effect such a conversion or other similar
transaction.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means a Committee of the Board consisting of either (i) at
least two Non-Employee Directors of the Company, or (ii) the entire Board of the
Company.
     “Common Stock” means shares of the common stock of the Company, par value
$.01 per share.
     “Company” means SFSB, Inc. the stock holding company of the Bank, or a
successor corporation.
“Continuous Service” means employment as a Key Employee and/or service as an
Outside Director without any interruption or termination of such employment
and/or service with the Company, the Bank or an Affiliate. Continuous Service
shall also mean a continuation as a member of the Board of Directors following a
cessation of employment as a Key Employee. In the case of a Key Employee,
employment shall not be considered interrupted in the case of sick leave,
military leave or any other leave of absence approved by the Company, the Bank
or their affiliates, or in the case of transfers between the Company, the Bank
or their affiliates.
“Director” means a member of the Board.
     “Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of an employee to perform the work customarily
assigned to

 



--------------------------------------------------------------------------------



 



him, or of a Director to serve as such. Additionally, in the case of an
employee, a medical doctor selected or approved by the Board must advise the
Committee that it is either not possible to determine when such Disability will
terminate or that it appears probable that such Disability will be permanent
during the remainder of such employee’s lifetime.
     “Effective Date” means the date of approval of the Plan by the Company’s
stockholders.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Key Employee” means any person who is currently employed by the Company or
an Affiliate who is chosen by the Committee to participate in the Plan.
     “Non-Employee Director” means, for purposes of the Plan, a Director who
(a) satisfies such requirements as the Securities and Exchange Commission may
establish for non-employee directors administering plans intended to qualify for
exemption under Rule 16b-3 (or its successor) of the Securities Exchange Act of
1934, as amended, and (ii) if considered appropriate by the Board, such
requirements as the Internal Revenue Service may establish for outside directors
acting under plans intended to qualify for exemption under Section 162 of the
Code.
     “Normal Retirement” means for a Key Employee, retirement at the normal or
early retirement date set forth in the Bank’s Employee Stock Ownership Plan, or
any successor plan. Normal Retirement for an Outside Director means a cessation
of service on the Board of Directors for any reason other than removal for
Cause, after reaching 65 years of age and maintaining at least 10 years of
Continuous Service.
     “Outside Director” means a Director of the Company or an Affiliate who is
not an employee of the Company or an Affiliate.
     “Recipient” means a Key Employee or Outside Director of the Company or its
Affiliates who receives or has received an Award under the Plan.
     “Restricted Period” means the period of time selected by the Committee for
the purpose of determining when restrictions are in effect under Section 6 with
respect to Restricted Stock awarded under the Plan.
     “Restricted Stock” means shares of Common Stock that have been contingently
awarded to a Recipient by the Committee subject to the restrictions referred to
in Section 6, so long as such restrictions are in effect.

4.   Administration of the Plan.

     4.1 Role of the Committee. The Plan shall be administered and interpreted
by the Committee, which shall have all of the powers allocated to it in the
Plan. The interpretation and construction by the Committee of any provisions of
the Plan or of any Award granted hereunder shall be final and binding. The
Committee shall act by vote or written consent of a majority of its members.
Subject to the express provisions and limitations of the Plan, the Committee may
adopt such rules and procedures as it deems appropriate for the conduct of its
affairs. The Committee shall report its actions and decisions with respect to
the Plan to the Board at appropriate times, but in no event less than one time
per calendar year.
 



--------------------------------------------------------------------------------



 



     4.2 Plan Administration Restrictions. All transactions involving a grant,
award or other acquisition from the Company shall:

  (a)   be approved by the Company’s full Board or by the Committee; or     (b)
  be approved, or ratified, in compliance with Section 14 of the Exchange Act
(if applicable), by either the affirmative vote of the holders of a majority of
the             shares present, or represented and entitled to vote at a meeting
duly held in accordance with the laws under which the Company is incorporated or
the written consent of the holders of a majority of the securities of the issuer
entitled to vote provided that such ratification occurs no later than the date
of the next annual meeting of shareholders; or     (c)   result in the
acquisition of Common Stock that is held by the Recipient for a period of six
months following the date of such acquisition.

     4.3 Limitation on Liability. No member of the Board or the Committee shall
be liable for any determination made in good faith with respect to the Plan or
any Awards granted under it. If a member of the Board or the Committee is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of anything done or not done by him in such capacity
under or with respect to the Plan, the Bank or the Company shall indemnify such
member against expense (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred by him in connection with
such action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in the best interests of the Bank and the Company and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful.

5.   Eligibility; Awards

     5.1 Eligibility. Key Employees and Outside Directors are eligible to
receive Awards.
     5.2 Awards to Key Employees and Outside Directors. The Committee may
determine which of the Key Employees and Outside Directors referenced in
Section 5.1 will be granted Awards and the number of shares covered by each
Award; provided, however, that in no event shall any Awards be made that will
violate the Bank’s Charter
 



--------------------------------------------------------------------------------



 



and Bylaws, the Company’s Charter and Bylaws, or any applicable federal or state
law or regulation. Shares of Restricted Stock that are awarded by the Committee
shall, on the date of the Award, be registered in the name of the Recipient and
transferred to the Recipient, in accordance with the terms and conditions
established under the Plan. The aggregate number of shares that shall be issued
under the Plan is 58,322. Awards issued under the Plan may be issued by the
Company from authorized but unissued shares, treasury shares or acquired by the
Company in open market purchases.
     In the event Restricted Stock is forfeited for any reason, the Committee,
from time to time, may determine which of the Key Employees and Outside
Directors will be granted additional Awards to be awarded from forfeited
Restricted Stock.
     In selecting those Key Employees and Outside Directors to whom Awards will
be granted and the amount of Restricted Stock covered by such Awards, the
Committee shall consider such factors as it deems relevant, which factors may
include, among others, the position and responsibilities of the Key Employees
and Outside Directors, the length and value of their services to the Company and
its Affiliates, the compensation paid to the Key Employees or fees paid to the
Outside Directors, and the Committee may request the written recommendation of
the Chief Executive Officer and other senior executive officers of the Bank, the
Company and its Affiliates or the recommendation of the full Board.
     No Restricted Stock shall be earned unless the Recipient maintains
Continuous Service with the Company or an Affiliate until the restrictions
lapse.
     5.3 Manner of Award. As promptly as practicable after a determination is
made pursuant to Section 5.2 to grant an Award, the Committee shall notify the
Recipient in writing of the grant of the Award, the number of shares of
Restricted Stock covered by the Award, and the terms upon which the Restricted
Stock subject to the Award may be earned. Upon notification of an Award of
Restricted Stock, the Recipient shall execute and return to the Company a
restricted stock agreement (the “Restricted Stock Agreement”) setting forth the
terms and conditions under which the Recipient shall earn the Restricted Stock,
together with a stock power or stock powers endorsed in blank. Thereafter, the
Recipient’s Restricted Stock and stock power shall be deposited with an escrow
agent specified by the Company (“Escrow Agent”) who shall hold such Restricted
Stock under the terms and conditions set forth in the Restricted Stock
Agreement. Each certificate in respect of shares of Restricted Stock Awarded
under the Plan shall be registered in the name of the Recipient.
     5.4 Treatment of Forfeited Shares. In the event shares of Restricted Stock
are forfeited by a Recipient, such shares shall be returned to the Company and
shall be held and accounted for pursuant to the terms of the Plan until such
time as the Restricted Stock is re-awarded to another Recipient, in accordance
with the terms of the Plan and the applicable state and federal laws, rules and
regulations.

 



--------------------------------------------------------------------------------



 



6.   Terms and Conditions of Restricted Stock

     The Committee shall have full and complete authority, subject to the
limitations of the Plan, to grant awards of Restricted Stock to Key Employees
and Outside Directors and, in addition to the terms and conditions contained in
Sections 6.1 through 6.8, to provide such other terms and conditions (which need
not be identical among Recipients) in respect of such Awards, and the vesting
thereof, as the Committee shall determine.
     6.1 General Rules. At the time of an Award of Restricted Stock, the
Committee shall establish for each Participant a Restricted Period during which
or at the expiration of which (as the Committee shall determine and provide for
in the agreement referred to in Section 5.3), the Shares awarded as Restricted
Stock shall vest. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to a Restricted Stock Award, or to remove any or all of such
restrictions. Subject to any such other terms and conditions as the Committee
shall provide with respect to Awards, shares of Restricted Stock may not be
sold, assigned, transferred (within the meaning of Code Section 83), pledged or
otherwise encumbered by the Recipient, except as hereinafter provided, during
the Restricted Period.
     6.2 Continuous Service; Forfeiture. Except as provided in Section 6.3, if a
Recipient ceases to maintain Continuous Service for any reason (other than
death, Disability, Change in Control or Normal Retirement), unless the Committee
shall otherwise determine, all shares of Restricted Stock theretofore awarded to
such Recipient and which at the time of such termination of Continuous Service
are subject to the restrictions imposed by Section 6.1 shall upon such
termination of Continuous Service be forfeited. Any stock dividends or declared
but unpaid cash dividends attributable to such shares of Restricted Stock shall
also be forfeited.
     6.3 Exception for Termination Due to Death, Disability, Normal Retirement
or following a Change in Control. Notwithstanding the general rule contained in
Section 6.1, Restricted Stock awarded to a Recipient whose employment with, or
service on, the Board of the Company or an Affiliate terminates due to death,
Disability, Normal Retirement or following a Change in Control shall be deemed
earned as of the Recipient’s last day of employment with the Company or an
Affiliate, or last day of service on the Board of the Company or an Affiliate;
provided that Restricted Stock awarded to a Key Employee who at any time also
serves as a Director, shall not be deemed earned until both employment and
service as a Director have been terminated.
     6.4 Revocation for Cause. Notwithstanding anything hereinafter to the
contrary, the Board may by resolution immediately revoke, rescind and terminate
any Award, or portion thereof, previously awarded under the Plan, to the extent
Restricted Stock has not been redelivered by the Escrow Agent to the Recipient,
whether or not yet earned, in the case of a Key Employee whose employment is
terminated by the Company or an Affiliate or an Outside Director whose service
is terminated by the Company or an Affiliate for Cause or who is discovered
after termination of employment or service on the Board to have engaged in
conduct that would have justified termination for Cause.

 



--------------------------------------------------------------------------------



 



     6.5 Restricted Stock Legend. Each certificate in respect of shares of
Restricted Stock awarded under the Plan shall be registered in the name of the
Recipient and deposited by the Recipient, together with a stock power endorsed
in blank, with the Escrow Agent and shall bear the following (or a similar)
legend:
     “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) contained in the SFSB, Inc. 2005 Recognition and Retention Plan.
Copies of such Plan are on file in the offices of the Secretary of SFSB, Inc.
1614 Churchville Road, Bel Air, Maryland 21015.”
     6.6 Payment of Dividends and Return of Capital. After an Award has been
granted but before such Award has been earned, the Recipient shall receive any
cash dividends paid with respect to such shares, or shall share in any pro-rata
return of capital to all shareholders with respect to the Common Stock. Stock
dividends declared by the Company and paid on Awards that have not yet been
earned shall be subject to the same restrictions as the Restricted Stock and the
certificate(s) or other instruments representing or evidencing such shares shall
be legended in the manner provided in Section 6.5 and shall be delivered to the
Escrow Agent for distribution to the Recipient when the Restricted Stock upon
which such dividends were paid are earned. Unless the Recipient has made a
election under Section 83(b) of the Code, cash dividends or other amounts so
paid on shares that have not yet been earned by the Recipient shall be treated
as compensation income to the Recipient when paid. If dividends are paid with
respect to shares of Restricted Stock under the Plan that have been forfeited
and returned to the Company or to a trust established to hold issued and
unawarded or forfeited shares, the Committee can determine to award such
dividends to any Recipient or Recipients under the Plan, to any other employee
or director of the Company or the Bank, or can return such dividends to the
Company.
     6.7 Voting of Restricted Shares. After an Award has been granted, the
Recipient as conditional owner of the Restricted Stock shall have the right to
vote such shares.
     6.8 Delivery of Earned Shares. At the expiration of the restrictions
imposed by Section 6.1, the Escrow Agent shall redeliver to the Recipient (or
where the relevant provision of Section 6.3 applies in the case of a deceased
Recipient, to his Beneficiary) the certificate(s) and any remaining stock power
deposited with it pursuant to Section 5.3 and the shares represented by such
certificate(s) shall be free of the restrictions referred to Section 6.1.

7.   Adjustments Upon Changes in Capitalization

     In the event of any change in the outstanding shares subsequent to the
Effective Date by reason of any reorganization, recapitalization, stock split,
stock dividend,

 



--------------------------------------------------------------------------------



 



combination or exchange of shares, or any merger, consolidation or any change in
the corporate structure or shares of the Company, without receipt or payment of
consideration by the Company, the maximum aggregate number and class of shares
as to which Awards may be granted under the Plan shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of stock
or other securities received, as a result of any of the foregoing, by a
Recipient with respect to Restricted Stock shall be subject to the same
restrictions and the certificate(s) or other instruments representing or
evidencing such shares or securities shall be legended and deposited with the
Escrow Agent in the manner provided in Section 6.5.

8.   Assignments and Transfers

     No Award nor any right or interest of a Recipient under the Plan in any
instrument evidencing any Award under the Plan may be assigned, encumbered or
transferred (within the meaning of Code Section 83) except, in the event of the
death of a Recipient, by will or the laws of descent and distribution until such
Award is earned.

9.   Key Employee Rights Under the Plan

     No Key Employee shall have a right to be selected as a Recipient nor,
having been so selected, to be selected again as a Recipient and no Key Employee
or other person shall have any claim or right to be granted an Award under the
Plan or under any other incentive or similar plan of the Company or any
Affiliate. Neither the Plan nor any action taken thereunder shall be construed
as giving any Key Employee any right to be retained in the employ of the Company
or any Affiliate.

10.   Outside Director Rights Under the Plan

     Neither the Plan nor any action taken thereunder shall be construed as
giving any Outside Director any right to be retained in the service of the
Company or any Affiliate.

11.   Withholding Tax

     Upon the termination of the Restricted Period with respect to any shares of
Restricted Stock (or at any such earlier time that an election is made by the
Recipient under Section 83(b) of the Code, or any successor provision thereto,
to include the value of such shares in taxable income), the Bank or the Company
shall have the right to require the Recipient or other person receiving such
shares to pay the Bank or the Company the amount of any taxes that the Bank or
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain or sell without notice, a sufficient number of shares held by
it to cover the minimum amount of tax required to be withheld by an governmental
authority. The Bank or the Company shall have the right to deduct from all
dividends paid with respect to shares of Restricted Stock the amount of any
taxes which the Bank or the Company is required to withhold with respect to such
dividend payments.

 



--------------------------------------------------------------------------------



 



12.   Amendment or Termination

     The Board of the Company may at any time, and from time to time, terminate,
modify or amend the Plan in any respect, or modify or amend an Award received by
Key Employees and/or Outside Directors; provided, however, that no such
termination, modification or amendment, shall impair the rights of any
Recipient, without his consent, in any Award theretofore made pursuant to the
Plan. Notwithstanding anything to the contrary contained in the Plan, the Board
may not amend or modify the Plan without stockholder approval where such
approval is required by applicable law or by the rules of any securities
exchange or quotation system (e.g., Nasdaq) on which the Common Stock is listed
or traded. Furthermore, notwithstanding anything to the contrary contained in
the Plan, the Board or the Committee may not amend or modify any Award if such
amendment or modification would require the approval of the stockholders if the
amendment or modification were made to the Plan.

13.   Effective Date of the Plan

     The Plan shall become effective on the date of approval of the Plan by the
Company’s stockholders.

14.   Termination of the Plan

     The Plan shall continue in effect until the earlier of (i) ten years from
the Effective Date unless sooner terminated under Section 12 hereof, or (ii) the
date on which all shares of Common Stock available for award hereunder have
vested in the Recipients of such Awards.
[remainder of page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
duly authorized officers, as of the ___day of ___, 2005.
Date Approved by Shareholders:                                        
Effective Date:                                                            

             
ATTEST:
      SFSB, INC.    
 
           
 
Secretary
     
 
President and Chief Executive Officer    

 